                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00016-FDW

WILLIAM KIMBLE, JR.,                )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
FNU CORPENING, et al.               )                       ORDER
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint pursuant to

28 U.S.C. § 1915(e) and § 1915A. [Doc. 1]. Plaintiff is proceeding in forma pauperis. [Docs. 2,

8].

I.     BACKGROUND

       Pro se Plaintiff William Kimble, Jr., is an inmate of the State of North Carolina, currently

incarcerated at Bertie Correctional Institution in Windsor, North Carolina. Plaintiff filed this

action on January 16, 2019, pursuant to 42 U.S.C. § 1983, based on conditions at his previous

place of confinement, Marion Correctional Institution (MCI).           Plaintiff has named four

Defendants, both in their official and individual capacities: (1) FNU Corpening, identified as

Correctional Administrator at MCI; (2) FNU Todd, identified as Sergeant of Warehouse at MCI;

(3) Saint T. Tapp, identified as Assistant Unit Manager of F-Unit at MCI; and (4) Jeffry E. James,

identified as Unit Manager of F-Unit at MCI. Plaintiff purports to bring claims against these

Defendants related to his conditions of confinement and for cruel and unusual punishment under

the Eighth Amendment. Plaintiff also cites the Fifth and Fourteenth Amendments in relation to

his claims, but he does not allege how these Amendments apply. Specifically, Plaintiff alleges
that Defendants failed to give each individual inmate his own mattress cover, that the mattresses

have not been cleaned with a bacterial disinfectant spray, that only multi-purpose cleaner is

available to the inmates, and that these conditions expose Plaintiff to “harmful diseases such as

(MRSA).” [Doc. 1 at 4-5]. Plaintiff claims the conditions of the mattresses has caused him skin

irritation, rashes, allergic reactions, loss of sleep, and emotional and mental stress. [Id. at 10].

         For relief, Plaintiff seeks injunctive relief and compensatory and punitive damages.

 II.     STANDARD OF REVIEW

         Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief. In its frivolity review,

this Court must determine whether the Complaint raises an indisputably meritless legal theory or

is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

III.     DISCUSSION

         The Eighth Amendment protects prisoners from inhumane methods of punishment and

from inhumane conditions of confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996).    “Prison conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,



                                                   2
642 (7th Cir. 1997). Rather, extreme deprivations are required, and “only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis

of an Eighth Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Wilson

v. Seiter, 501 U.S. 294, 298 (1991) (internal quotation omitted)). The plaintiff must allege facts

sufficient to support a claim that prison officials knew of and disregarded a substantial risk of

serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A plaintiff must also generally allege

“a serious or significant physical or emotional injury resulting from the challenged conditions.”

Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993).

       Here, Plaintiff has not alleged sufficient facts to proceed past initial review.           An

uncomfortable or dirty mattress that has not been disinfected with Plaintiff’s preferred cleaning

solution is not an extreme deprivation for which Plaintiff has a remedy under the Eighth

Amendment. Plaintiff has also failed to allege a serious or significant physical or emotional injury

resulting from the condition. The Court also notes that none of these Defendants can be sued in

their official capacities under § 1983, in any event. Finally, to the extent that Plaintiff seeks

injunctive relief in this action, such claim is moot because he has been transferred away from the

Marion Correctional Institution. Incumaa v. Ozmint, 507 F.3d 281, 286-87 (4th Cir. 2007).

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s Complaint is dismissed for failure to state a claim.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s Complaint [Doc. 1] is DISMISSED for failure to state a claim.

       (2) The Clerk is instructed to terminate this action.

                                                 Signed: June 17, 2019




                                                 3
